Case 0:20-cv-61962-RNS Document 1 Entered on FLSD Docket 09/26/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: _______________________

 EDUARDO PERCIVAL,

                Plaintiff,

 v.

 MOISHE’S DELI LLC
 D/B/A MOISHE’S MONTREAL DELI,
 a Florida Corporation, and MICHAEL J. SMITH,
 individually,

                Defendants.
                                                       /

                                           COMPLAINT

        COMES NOW Plaintiff, EDUARDO PERCIVAL , by and through his undersigned counsel,

 and sues the Defendants, MOISHE’S DELI LLC D/B/A MOISHE’S MONTREAL DELI

 (hereinafter, referred to as “MMD”), and MICHAEL J. SMITH individually, (hereinafter,

 collectively referred to as “Defendants”) and allege as follows:

        1.      That Plaintiff, a former employee of the Defendants, brings this action to recover

 compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

 U.S.C. § 201 et seq. The gravamen of this case is that the Plaintiff was a non-exempt employee

 hired by the Defendants on an hourly basis, but the Defendants willfully refused to (1) compensate

 the Plaintiff for all work performed in direct contravention of the law; and (2) compensate the

 Plaintiff for time and one half for each hour worked in excess of forty (40) hours per work week, as

 well as even the basic minimum wage for such work, under Federal law.

        2.      That jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).




                                                   1
Case 0:20-cv-61962-RNS Document 1 Entered on FLSD Docket 09/26/2020 Page 2 of 5



         3.      That the unlawful employment practices alleged below occurred and/or were

 committed within this judicial district.

         4.      That at all times material hereto, Plaintiff was and is presently a resident of this

 judicial district, sui juris and otherwise within the jurisdiction of this Court.

         5.      That at all times material hereto, Defendants were the employers of the Plaintiff, were

 conducting business in this judicial district and were ‘employers’ under the FLSA.

         6.      That at all times material hereto, Defendant, MICHAEL J. SMITH individually, acted

 directly in the interests of his employer, the Defendant, MMD, in relation to the Plaintiff, and this

 individual Defendant exercised the requisite legal control and otherwise administered the illegal acts

 as described herein on behalf of the Defendant, MMD, and is otherwise an ‘employer’ under the

 FLSA.

         7.      That at all times material hereto, Defendant, MMD, was and continues to be an

 ‘enterprise engaged in commerce’ within the meaning of the FLSA.

         8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

 meaning of the FLSA.

         9.      That the Plaintiff, EDUARDO PERCIVAL, was hired as a non-exempt employee by

 the Defendants and worked for the Defendants from September 2019 through March and April 2020

 before Defendant closed due to the pandemic.

         10.     Defendants failed to pay him any wages for the final pay period.

         11.     In addition to failing to pay Plaintiff no wages for his last two weeks of work,

 Defendants paid him a flat rate of $1,846 every two weeks or $923 per week.

         12.     Plaintiff normally worked approximately 60 hours per week, this means he received

 no payment at all for 20 hours of work that should have been compensated at the premium rate.



                                                      2
Case 0:20-cv-61962-RNS Document 1 Entered on FLSD Docket 09/26/2020 Page 3 of 5



         13.     Plaintiff earned $923.00 per week, and that was payment for the first 40 hours, his

 straight-time hourly rate of pay was $23.08.

         14.     Therefore, his overtime rate of pay was $34.61 per hour.             As he worked

 approximately 20 overtime hours per week, he is owed $692.20 for each of the 26 weeks he worked

 for the Defendants.

         15.     As a result Plaintiff did not receive his earned pay, or even the basic minimum wage

 for such work, as required by the FLSA.

         16      Requests made by the Plaintiff for these funds were rejected, as were Plaintiff’s pre-

 suit settlement efforts, leaving Plaintiff with no alternative but to file suit.

         17.     All records concerning the number of hours actually worked by Plaintiff are in the

 exclusive possession and sole custody and control of the Defendants, and therefore, Plaintiff is

 unable to state at this time the exact amount due.

         18.     Plaintiff, however, will exert their collective diligent efforts to obtain such

 information by appropriate discovery proceedings, to be taken promptly in this case, and if required,

 an amendment to this Complaint will be submitted to set forth an amount due by the Plaintiff.

                                               COUNT I
                                             FLSA – MMD

         19.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

 18 of this Complaint.

         20.     That Plaintiff is entitled to minimum wage for hours worked as well as time and one

 half for each hour worked in excess of forty (40) hours per work week pursuant to the FLSA.

         21.     That by reason of the intentional, willful and unlawful acts of the Defendant, MMD,

 in violation of the FLSA, Plaintiff has suffered damages.




                                                      3
Case 0:20-cv-61962-RNS Document 1 Entered on FLSD Docket 09/26/2020 Page 4 of 5



        WHEREFORE, Plaintiff, EDUARDO PERCIVAL, demands judgment against the

 Defendant, MMD, for all damages and relief under the FLSA, including liquidated damages,

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                          COUNT II
                                   FLSA –MICHAEL J. SMITH

        22.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through

 18 of this Complaint.

        23.     That Plaintiff is entitled to minimum wage for hours worked as well as time and one

 half for each hour worked in excess of forty (40) hours per work week pursuant to the FLSA.

        24.     That by reason of the intentional, willful and unlawful acts of the Defendant,

 MICHAEL J. SMITH, in violation of the FLSA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff EDUARDO PERCIVAL , demands judgment against the

 Defendant, MICHAEL J. SMITH, individually, for all damages and relief under the FLSA, including

 liquidated damages, attorneys’ fees, costs and expenses, in addition to all other relief this Court

 deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, EDUARDO PERCIVAL, demands trial by jury.




                                                    4
Case 0:20-cv-61962-RNS Document 1 Entered on FLSD Docket 09/26/2020 Page 5 of 5



       Dated: September 26, 2020.   Respectfully submitted,

                                    Law Offices of Levy & Levy, P.A.
                                    1000 Sawgrass Corporate Parkway, Suite 588
                                    Sunrise, Florida 33323
                                    Telephone: (954) 763-5722
                                    Facsimile: (954) 763-5723
                                    Counsel for Plaintiff

                                    /s/ Chad Levy
                                    CHAD E. LEVY, ESQ.
                                    chad@levylevylaw.com
                                    Secondary: assistant@levylevylaw.com
                                    F.B.N.: 0851701
                                    DAVID M. COZAD, ESQ.
                                    david@levylevylaw.com
                                    F.B.N.: 333920




                                        5
